DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 24, 2022 has been entered.
 
Response to Amendment
The amendment filed October 24, 2022 has been entered. Claims 1-3 and 36-41 are pending in the application. Claims 1-3 are noted as amended, claims 21-35 are noted as newly cancelled, and claims 36-41 are noted as newly added. Applicant’s amendments to the specification and claims have overcome or rendered moot all previous objections, 112(a), and 112(b) rejections set forth in the Final Office Action mailed August 25, 2022 and all objections and rejections therein have been withdrawn. However, new objections and 112 rejections are noted below.

Claim Objections
Claims 2-3, 37-38, and 40-41 are objected to because of the following informalities: 
In claims 2, 37, and 40, line 1 for each, “wherein the with the training” should read “wherein the training”.
In claims 2, 37, and 40, line 2-3 for each, “augmented reality displays device” should read either “an augmented reality display device” or “augmented reality display devices”.
In claims 3, 38, and 41, line 3 for each, “and user profile of plurality of users” should read either “and a user profile of a plurality of users” or “and user profiles of a plurality of users”.
In claims 3, 38, and 41, line 5 for each, “K nearest neighbors algorithm;” should read “K nearest neighbors algorithm; and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 37-38, and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 37, and 40 recite the limitation includes optimization of a satisfaction rate for users of augmented reality display devices. The term “optimization” is a relative term which renders the claim indefinite. The term “optimization” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term does not provide a standard for the limitation of the “satisfaction rate” and what is intended by optimizing the limitation.
Claims 3, 38, and 41 recite the limitation generating ameliorative output. The term “ameliorative” is a subjective term which renders the claim indefinite. The term “ameliorative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term does not provide a standard for the limitation of the “output” and what is intended by ameliorating the limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Jerauld (US PGPub 20140118225) in view of Kalinli-Akbacak (US PGPub 20140112556), further in view of el Kaliouby et al. (US PGPub 20150206000), hereinafter referred to as Kaliouby, further in view of Gondi et al (US PGPub 20140379352), hereinafter referred to as Gondi, further in view of Spenciner et al. (US PGPub 20200381117), hereinafter referred to as Spenciner, and further in view of Hwang et al. (US PGPub 20200349938), hereinafter referred to as Hwang.
In regards to claims 1, 36, and 39, Jerauld teaches a computer-implemented method (CIM) [claim 1] (Paragraph 0056 teaches a method), a computer program product (CPP) [claim 36] (Paragraph 0157), and a computer system (CS) [claim 39] (Abstract; Paragraph 0040), for use by a primary user equipped with an augmented reality (AR) system (Paragraph 0044 teaches an AR display system worn by the wearer (primary user)) and interacting with a secondary user (Paragraph 0104; Fig 7A; “A, a first individual 702 is conversing with a second individual 704”), the CIM, CPP, and CS comprising: 
a set of storage device(s) (Fig 20, Ref 2050; Paragraph 0150 teaches various storage media types that store the applications for the apparatus); and computer code (Paragraphs 0149-0150) stored collectively in the set of storage device(s) (Paragraphs 0149-0150), with the computer code including data and instructions to cause a processor(s) set to perform (Paragraph 0149) at least the following operations [claim 36]: 
a processor(s) set (Fig 20, Ref 2015; Paragraph 0150); a set of storage device(s) (Fig 20, Ref 2050; Paragraph 0150); and computer code (Paragraphs 0149-0150) stored on the set of storage device(s) (Paragraphs 0149-0150), with the computer code including data and instructions for causing the processor(s) set to perform (Paragraph 0149) at least the following operations [claim 39]:
receiving an input data set including video of the secondary user (Paragraph 0105 teaches the AR device worn by the primary user can interpret visual and audio inputs from other individuals (secondary users) within the wearer’s field of view), with the input data including: (i) words being spoken by the secondary user (Paragraph 0115 teach the system captures audio inputs that are analyzed by the system including audio recognition and rendering to provide linguistic analysis), and (ii) audio/video data corresponding to the secondary user’s actions (Paragraphs 0042, 0065 teaches the AR system includes a microphone (Ref 110) for recording sound as audio data and an environment facing video camera (Ref 113) that captures video and still images (video data), see also Paragraphs 0105 and 0115 which teaches the inputs are for determining emotional states of parties (secondary users) in the wearer’s field of view); 
utilizing a machine learning (ML) trained model to determine a current emotional state of the secondary user (Paragraphs 0134-0136 teach the system uses a Bayesian network model (machine learning model) to determine various emotional states including the current emotional state of the subject (secondary user, see paragraphs 0115, 0144) based on the visual and audio inputs); and 
presenting, by the AR subsystem (Fig 16A/B; Paragraph 0144 teach the feedback being displayed to the wearer by the display of the AR system) and to the primary user (Fig 16A/B; Paragraph 0144), the current emotional state of the secondary user (Paragraphs 0038, 0144 teach the AR system displays to the primary user feedback of the subject’s (secondary user’s) current emotional state).
While Jerauld teaches the system includes audio and linguistic analysis, Jerauld does not explicitly teach the input data including text data corresponding to words being spoken by the secondary user. However, Kalinli-Akbacak teaches a system for determining the emotional state of a subject including speech recognition software to extract linguistic features from a user’s speech and convert speech-to-text (Paragraphs 0026, 0028).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld with the teachings of Kalinli-Akbacak, as the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using camera inputs to analyze a subject’s emotional cues using facial expressions and speech recognition. One of ordinary skill in the art would modify Jerauld to include using speech recognition software including speech-to-text extraction in addition to the existing audio and linguistic analysis of Jerauld. Upon such modification, the method and system of Jerauld would include the input data including text data corresponding to words being spoken by the secondary user. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to improve the system’s performance by including further system usable data and allow the system to learn and adapt to various emotional states within specific scenarios/context (Kalinli-Akbacak Paragraph 0019-0020).
Jerauld in view of Kalinli-Akbacak does explicitly teach training an ensemble learning model by ingesting a Naïve-Bayes classifier and LSTM (Long short-term memory) output to a semi-supervised RL (reinforcement learning) model; and utilizing the ensemble learning model.
However, Kaliouby teaches a system for determining the emotional state using facial feature and/or gesture analysis using machine learning including training/using ensemble learning methods (Abstract; Paragraphs 0038, 0049).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Kalinli-Akbacak with the teachings of Kaliouby, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using camera inputs to analyze a subject’s emotional states using facial expression recognition. One of ordinary skill in the art would modify Jerauld in view of Kalinli-Akbacak to include using ensemble learning methods/models as a technique of the machine learning of Kalinli-Akbacak. Upon such modification, the method and system of Jerauld in view of Kalinli-Akbacak would include training and utilizing an ensemble learning model. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to generate predictive models and improve the performance of the system to determine emotional states.
Jerauld in view of Kalinli-Akbacak and Kaliouby does not teach by ingesting a Naive-Bayes classifier and LSTM (Long short-term memory) output to a semi-supervised RL (reinforcement learning) model. However, Gondi teaches a system for identifying the emotional state of a user using speech detection and machine learning including using Naïve-Bayes classifiers (Abstract; Paragraphs 0056, 0071).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Kalinli-Akbacak and Kaliouby with the teachings of Gondi, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using camera inputs to analyze a subject’s emotional states. One of ordinary skill in the art would modify Jerauld in view of Kalinli-Akbacak and Kaliouby to include using Naïve-Bayes Classifiers as part of the machine learning of Kalinli-Akbacak and ensemble model of Kaliouby. Upon such modification, the method and system of Jerauld in view of Kalinli-Akbacak and Kaliouby would include ingesting a Naive-Bayes classifier. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to generate predictive models and improve the performance of the system to determine emotional states.
Jerauld in view of Kalinli-Akbacak, Kaliouby, and Gondi does not teach ingesting a LSTM (Long short-term memory) output to a semi-supervised RL (reinforcement learning) model. However, Spenciner teaches a system for determining the emotional state of a medical professional using facial expression recognition (paragraph 0061) and predictive models that include using LSTM outputs (Paragraph 0046).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Kalinli-Akbacak, Kaliouby, and Gondi with the teachings of Spenciner, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using camera inputs to analyze a subject’s emotional states. One of ordinary skill in the art would modify Jerauld in view of Kalinli-Akbacak, Kaliouby, and Gondi to include using long short-term memory outputs as part of the machine learning of Kalinli-Akbacak and ensemble model of Kaliouby. Upon such modification, the method and system of Jerauld in view of Kalinli-Akbacak, Kaliouby, and Gondi would include ingesting a LSTM (Long short-term memory) output. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to generate predictive models and improve the performance of the system to determine emotional states.
Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, and Spenciner does not teach a semi-supervised RL (reinforcement learning) model. However, Hwang teaches a system for determining the emotional information/state of a user using AI/machine learning including semi-supervised RL models (Paragraphs 0053, 0065, 0069).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, and Spenciner with the teachings of Hwang, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using camera inputs to analyze a subject’s emotional states. One of ordinary skill in the art would modify Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, and Spenciner to include using a semi-supervised RL model as part of the machine learning of Kalinli-Akbacak and ensemble model of Kaliouby. Upon such modification, the method and system of Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, and Spenciner would include a semi-supervised RL (reinforcement learning) model. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to generate predictive models and improve the performance of the system to determine emotional states.
Claims 2, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, Spenciner, and Hwang, as applied to claims 1, 36, and 39 above, and further in view of Sun et al. (US PGPub 20190244427), hereinafter referred to as Sun.
In regards to claims 2, 37, and 40, Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, Spenciner, and Hwang does not explicitly teach wherein the training of the ensemble learning model includes optimization of a satisfaction rate for users of augmented reality display devices. However, Sun teaches an intelligent recommendation system and method for maximized a user’s productivity and satisfaction in VR/AR using artificial intelligence to determine a user’s emotions and maximize (optimize) user satisfaction and happiness (Abstract; Paragraphs 0004, 0019, 0026, 0046, 0088).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, Spenciner, and Hwang with the teachings of Sun, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using artificial intelligence to analyze a subject’s emotional states. One of ordinary skill in the art would modify Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, Spenciner, and Hwang to include maximizing a user’s satisfaction and happiness as part of the machine learning of Kalinli-Akbacak and ensemble model of Kaliouby. Upon such modification, the method and system of Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, Spenciner, and Hwang would wherein the training of the ensemble learning model includes optimization of a satisfaction rate for users of augmented reality display devices. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to improve user’s satisfaction in order to improve productivity and skills (Sun Paragraph 0088).
Claims 3, 38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, Spenciner, and Hwang, as applied to claims 1, 36, and 39 above, further in view of Chaudhuri (US PGPub 20190147228), further in view of Prasad et al. (US PGPub 20170206915), hereinafter referred to as Prasad, and further in view of Peters et al. (US PGPub 20140324749), hereinafter referred to as Peters.
In regards to claims 3, 38, and 41, Jerauld further teaches further comprising: correlating a pattern history (Paragraphs 0128, 0130, 0139, 0143 teach the system including user profiles and history that include data of frequency and historical interactions with a plurality of various subjects and that the system uses this history and analysis to identify wearer behavior and improve feedback) and user profile (Paragraphs 0119, 0122 teach user profiles) of a plurality of users (Paragraphs 0122, 0139 teach a plurality of user profiles including a contact list with multiple subjects data) in a confined environment (Paragraphs 0047, 0126 teach the system can be used in situations and environments including set subjects indoors (confined environment)) including profile attributes analysis (Paragraphs 0139, 0143 teach the system includes analysis of the profile data (attributes) to improve and perform emotional state analysis of the user and subjects) and generating ameliorative output by relaying relevant information combining the contextual pieces (Paragraphs 0105, 0126, 0132, 0138, 0144, 0147 teach the system uses situational data (contextual pieces) to improve the displayed (outputted) feedback/emotion detection by matching behaviors with the situation in order to more accurately detect the subject emotions and provide the user a more accurate/useful/better output (ameliorative), thereby the detected emotions (relevant information) is given based on the situation (context)).  Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, and Spenciner does not explicitly teach using one-to-one and one-to-many profile attributes analysis by a reinforcement learning model infused with a K nearest neighbors algorithm; and generating ameliorative output, by the K nearest neighbors algorithm, by relaying relevant information combining the contextual pieces to maximize the satisfaction rate as a reward function. However, Hwang teaches a system for determining the emotional information/state of a user using AI/machine learning including reinforcement learning models (Paragraphs 0053, 0065, 0069).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, and Spenciner with the teachings of Hwang, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using camera inputs to analyze a subject’s emotional states. One of ordinary skill in the art would modify Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, and Spenciner to include using a reinforcement learning model as part of the machine learning of Kalinli-Akbacak and performing the profile analysis detailed above. Upon such modification, the method and system of Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, and Spenciner would include using a reinforcement learning model. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to generate predictive models and improve the performance of the system to determine emotional states.
Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, Spenciner, and Hwang does not explicitly teach using one-to-one and one-to-many profile attributes analysis by a reinforcement learning model infused with a K nearest neighbors algorithm; and generating ameliorative output, by the K nearest neighbors algorithm, by relaying relevant information combining the contextual pieces to maximize the satisfaction rate as a reward function. However, Chaudhuri teaches a system for detecting human emotion based on facial expression recognition and user profiles (Abstract; Paragraphs 0088, 0110) including using one-to-one (Paragraph 0126) and one-to-many (Paragraph 0126) profile attributes analysis (Paragraphs 0088, 0098 teach the system includes a plurality of user profiles with profile data which would be compared using the one-to-one and one-to-many analysis taught in paragraph 0126).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, Spenciner, and Hwang with the teachings of Chaudhuri, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems using camera inputs to analyze a subject’s emotional states. One of ordinary skill in the art would modify Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, Spenciner, and Hwang to include using one-to-one and one-to-many profile analysis in the machine learning of Kalinli-Akbacak and using the profiles and profile data of Jerauld. Upon such modification, the method and system of Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, Spenciner, and Hwang would include using one-to-one and one-to-many profile attributes analysis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to improve system performance and more accurately use the profile data for analysis and determination of emotional states using a deeper library of profile data.
Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, Spenciner, Hwang, and Chaudhuri does not explicitly teach using one-to-one and one-to-many profile attributes analysis by a reinforcement learning model infused with a K nearest neighbors algorithm; and generating ameliorative output, by the K nearest neighbors algorithm, by relaying relevant information combining the contextual pieces to maximize the satisfaction rate as a reward function. However, Prasad teaches a system for detecting sentiment or emotion of a human using speech recognition (Abstract; Paragraph 0088) using KNN classifiers as part of the machine learning to determine the sentiment or emotion (Paragraphs 0041).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, Spenciner, Hwang, and Chaudhuri with the teachings of Prasad, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems to analyze a subject’s emotional states. One of ordinary skill in the art would modify Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, Spenciner, Hwang, and Chaudhuri to include using a KNN classifier as part of the machine learning of Kalinli-Akbacak and the RL model of Hwang to perform the profile analysis detailed above. Upon such modification, the method and system of Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, Spenciner, Hwang, and Chaudhuri would include a RL model infused with KNN (k nearest neighbors algorithm) and generating ameliorative output, by the K nearest neighbors algorithm, by relaying relevant information combining the contextual pieces. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to generate predictive models and improve the performance of the system to determine emotional states.
Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, Spenciner, Hwang, Chaudhuri, and Prasad does not explicitly teach generating ameliorative output, by the K nearest neighbors algorithm, by relaying relevant information combining the contextual pieces to maximize the satisfaction rate as a reward function. However, Peters teach a system and method for adapting digital content to a user’s emotional state including determining the emotional state of the user using artificial intelligence and including a reward function fed into the decision system to maximize the reward based on the user’s emotion and satisfaction (Abstract; Paragraphs 0097, 0147, 0161-0162).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, Spenciner, Hwang, Chaudhuri, and Prasad with the teachings of Peters, as all of the references and the claimed invention are directed to sentiment analysis/emotional state detection systems to analyze a subject’s emotional states. One of ordinary skill in the art would modify Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, Spenciner, Hwang, Chaudhuri, and Prasad to include using a reward function to improve user satisfaction as part of the machine learning of Kalinli-Akbacak and the RL model of Hwang to improve the outputs of Jerauld. Upon such modification, the method and system of Jerauld in view of Kalinli-Akbacak, Kaliouby, Gondi, Spenciner, Hwang, Chaudhuri, and Prasad would include generating ameliorative output, by the K nearest neighbors algorithm, by relaying relevant information combining the contextual pieces to maximize the satisfaction rate as a reward function. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings in order to improve user satisfaction and interaction using known artificial intelligence/machine learning techniques in the form of a reward function to improve the machine learning performance.

Response to Arguments
Applicant’s arguments, see “Remarks/Arguments”, filed October 24, 2022, with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive by virtue of Applicant’s Amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 in view of the cited combination of prior art discussed above. Therefore, claims 1-3 and, by virtue of their similarities to claims 1-3, claims 36-41 stand rejected.

Conclusion
Accordingly, claims 2-3, 37-38, and 40-41 are objected to and claims 1-3 and 36-41 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715     

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715